Title: To John Adams from William Stephens Smith, 23 February 1814
From: Smith, William Stephens
To: Adams, John



Dear Sir—
Washington City Feby. 23d. 1814

More trouble hangs over the Camp The President last night, indulged The Secretary of War, by consenting to the arrest of Major General Wilkinson—The Court martial is detailed, and dispatches with an official arrest were this morning, sent off from the War office, to the Army of the North—somebody must be sacrificed to cover the blunders of the War—
Yours respectfully, 
W.S. Smith